DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (JP 2005-186577 A) in view of Otani et al. (US 2021/0172072 A1).
Enomoto et al. is directed to an optical disc with an antifouling hard coat having an antifouling property on its surface (paragraph 0001).  The hard coat comprises a hard coat layer, a coupling agent on the hard coat layer, and an antifouling agent on the coupling agent (paragraph 0007).  The coupling agent corresponds to the interlayer of the instant claims while the layer of antifouling agent corresponds to the surface layer of the instant claims.  The substrate to which the antifouling hard coat is applied may be formed of a resin (paragraph 0019).  The coupling agent is a silane (i.e. a compound having a group capable of forming an M-OH group with M being a silicon atom) with a reactive end group, such as an amino or mercapto group (paragraph 0027).  The antifouling agent may be a silane with a perfluoropolyether group such as RfCOR1-R2-Si(OR3)3 wherein Rf is a perfluoropolyether (i.e. polyoxyperfluoroalkylene) group (paragraph 0038).  This antifouling agent reads on the fluorinated ether of instant claim 7 wherein A is a perfluoroalkyl group, Z is a single bond, j and q are each 1, Z2 is the divalent linking group -COR1-R2-.
	Enomoto et al. do not teach that their coupling agent contains a triazine ring.  However, Enomoto et al. cite silanes such as -aminopropyltrimethoxysilane and -aminopropyltriethoxysilane as among suitable coupling agents (paragraph 0030
	Otani et al. disclose a number of silanes that are known to function as coupling agents, including -aminopropyltrimethoxysilane, -aminopropyltriethoxysilane, and dithioltriazine propyltriethoxysilane (paragraphs 0055-0056).
	Otani et al. illustrate that -aminopropyltrimethoxysilane, -aminopropyltriethoxysilane, and dithioltriazine propyltriethoxysilane are known in the art as functionally equivalent silane coupling agents.  Therefore, because these silane coupling agents were art-recognized 
	Additionally regarding claim 3, since Enomoto et al. teach the functional equivalence of amino and mercapto (i.e. thiol) groups (see paragraph 0027), it would have been obvious to one of ordinary skill in the art to use an amino functionalized triazinepropyltriethoxysilane in place of the dithioltriazinepropyltriethoxysilane taught by Otani et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/665,006 in view of Otani et al. (US 2021/0172072 A1).
	Claims 1 and 4-7 of copending Application No. 16/665,006 recite an antifouling article comprising a substrate with a surface of organic material, a primer layer disposed on the surface, and an antifouling layer disposed on the primer layer.  The primer layer is formed from a first silane having a hydrolyzable silyl group and a reactive organic group and the antifouling layer is formed from a second silane having a hydrolyzable silyl group and a perfluoropolyether group (copending claim 1).  The primer layer corresponds to the interlayer of the instant claims while the antifouling layer corresponds to the surface layer of the instant claims.  The reactive group of the first silane may be an amino or mercapto group (copending claim 4).  The second silane comprises a poly(oxyperfluoroalkylene) chain linked to the hydrolyzable silyl group via a linking 
	The claims of copending Application No. 16/665,006 do not recite that first silane of the primer layer contains a triazine group.  However, copending claim 5 of Application No. 16/665,006 recites 3-aminopropyltriethoxysilane, 3-methacryloxypropyltrimethoxysilane, and 3-glycidoxypropyltrimethoxysilane as suitable silanes.
	Otani et al. disclose a number of silanes that are known to function as coupling agents, including 3-aminopropyltriethoxysilane, 3-methacryloxypropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, and dithioltriazinepropyltriethoxysilane (paragraphs 0055-0056).
	Otani et al. illustrate that 3-aminopropyltriethoxysilane, 3-methacryloxypropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, and dithioltriazinepropyltriethoxysilane are known in the art as functionally equivalent silane coupling agents.  Therefore, because these silane coupling agents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use dithioltriazinepropyltriethoxysilane as the coupling agent of the primer layer of claims 1 and 4-7 of copending Application No. 16/665,006.
	Additionally regarding claim 3, since Otani et al. teach the functional equivalence of amino and mercapto (i.e. thiol) groups (see paragraph 0018), it would have been obvious to one of ordinary skill in the art to use an amino functionalized triazinepropyltriethoxysilane as the coupling agent of the primer layer of claims 1 and 4-7 of copending Application No. 16/665,006.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The inventions of claims 4 and 6 are directed to laminates comprising a substrate, an interlayer formed on the substrate, and a surface layer.  The surface layer is formed using a fluorinated ether compound having a poly(oxyperfluoroalkylene) chain and at least one of a hydrolyzable group or a hydroxy group bonded to a silicon atom.  The interlayer is formed from a triazine compound having the structure as set forth in claims 4 or 6.
	Enomoto et al. and Otani et al. represent the closest prior art.  However, neither reference, alone or taken together, teach or fairly suggest the use of a triazine compound as recited in instant claims 4 or 6 as a coupling agent for attaching a fluorinated ether compound having a poly(oxyperfluoroalkylene) chain and at least one of a hydrolyzable group or a hydroxy group bonded to a silicon atom to a substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787